IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE SCHOOL DISTRICT OF                   : No. 374 EAL 2016
PHILADELPHIA,                            :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
ELLIS JONES,                             :
                                         :
                  Respondent             :

ELLIS JONES,                             : No. 375 EAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
THE SCHOOL DISTRICT OF                   :
PHILADELPHIA,                            :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.